Citation Nr: 1519431	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to March 7, 2012, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for his lumbar spine disability.  The Veteran timely appealed that decision.

During the appeal, the Veteran's lumbar spine disability was increased to 40 percent disabling, effective March 7, 2012, in an April 2013 rating decision; the Board has recharacterized that issue on appeal in order to comport with that award of benefits.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2015; a transcript of that hearing is associated with the claims file.

TDIU is awarded effective May 20, 2014; the issues of increased evaluation for his lumbar spine disability and entitlement to TDIU prior to May 20, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The VA psychiatric examination dated May 20, 2014 demonstrates that the Veteran was unemployable as a result of his service-connected psychiatric disability; he was evaluated as 70 percent disabling for his psychiatric disorder as of the date of that examination.


CONCLUSION OF LAW

The criteria establishing entitlement to TDIU on May 20, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In an October 2014 rating decision, the Veteran's service-connected psychiatric disorder was increased to 70 percent disabling, effective May 20, 2014-the date of his most recent VA psychiatric examination.  The May 2014 examiner opined as follows with respect to the Veteran's employability respecting his psychiatric disability and symptomatology: 

Veteran currently meets criteria of Major depressive disorder, symptoms of his Major depressive disorder are so severe that his occupational and social functioning are so impaired that he is unable to secure a gainful employment.  Major Depressive disorder can render people unable to secure and maintain substantially gainful employment.

In light of the increased evaluation to 70 percent disabling as of the date of that examination for the Veteran's psychiatric disorder and the May 2014 examiner's above opinion, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted on May 20, 2014, based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 4.16.  The Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU, effective May 20, 2014, is granted.


REMAND

With respect to the Veteran's lumbar spine disability, his last VA examination was in April 2013, over two years old.  In his March 2015 hearing, the Veteran testified that his lumbar spine had worsened since his last VA examination; the Board therefore finds that a remand of that issue is necessary in order to obtain a new VA examination which adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Veteran has averred that he has been unable to work as a result of his lumbar spine and other service-connected disabilities throughout the appeal period.  Accordingly, the Board finds that a comprehensive opinion regarding his employability during the period prior to May 20, 2014 is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board additionally notes that no notice letter or other development necessary to adjudicate the Veteran's TDIU claim has been undertaken at this time.  Such should be accomplished on remand.  

Finally, all ongoing VA treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, obtaining any VA examinations, and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

2.  Obtain any relevant VA treatment records from the Albany VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2014 and associate those documents with the claims file.

3.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:
		
(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(b) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(c) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar and cervical spine disabilities, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate.  

The examiner should also specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Send the claims file to an industrial/occupational specialist for an opinion on the Veteran's employability prior to May 20, 2014.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

Following a claims file review, the specialist should provide findings regarding the occupational limitations caused by the combined effect of service-connected disabilities-which include: lumbar spine, left knee, bilateral hearing loss, tinnitus, a deviated nasal septum, and psychiatric disabilities-prior to May 20, 2014.  The examiner should specifically discuss the results any VA examination prior to May 20, 2014, particularly his psychiatric and lumbar spine examinations of record.  

The examiner should discuss the clinical findings and conclusions of those examiners with regard to the Veteran's functional impairment and his employability.  The examiner should additionally address the Veteran's lay testimony and description of his symptomatology associated with his service-connected lumbar and psychiatric disabilities during the period from March 2010 through May 2014, as well as any testimony regarding his occupational impairment as noted in his March 2015 hearing and other statements of record.  

The examiner should address the Veteran's work qualifications and employment history, as well as his level of education, as noted throughout the appeal period, particularly during his March 2015 hearing.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine and entitlement to TDIU prior to May 20, 2014.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


